Exhibit 10.18

AMERISAFE, INC.

ANNUAL CASH INCENTIVE AWARD AGREEMENT

THIS ANNUAL CASH INCENTIVE AWARD AGREEMENT (this “Agreement”), dated as of
            , 201     is entered into by and between AMERISAFE, Inc., a Texas
corporation (the “Company”), and                     (the “Participant”). Any
capitalized term that is used, but not defined, in this Agreement shall have the
meaning assigned to such term in the AMERISAFE, Inc. 2012 Equity and Incentive
Compensation Plan (as amended from time to time, the “Plan”).

 

  1. Grant of Cash Incentive Award. The Company hereby grants to the Participant
a Cash Incentive Award based on and determined in accordance with the Management
Objectives and individual performance factors set forth on Exhibit A hereto.

 

  2. Performance Period. The Performance Period applicable to this Cash
Incentive Award shall be the calendar year ended December 31, 20    .

 

  3. Recoupment. This Agreement will be administered in compliance with
Section 10D of the Exchange Act, and any applicable rules or regulations
promulgated by the Securities and Exchange Commission or any national securities
exchange or national securities association on which the Common Shares may be
traded. In its discretion, the Committee may require repayment to the Company of
all or any portion of the Cash Incentive Award (a) (i) if the amount paid was
calculated based upon the achievement of Management Objectives or other
performance factors (as set forth on Exhibit A) that were subsequently affected
as a result of a restatement of the Company’s statutory financial statements and
(ii) the amount payable to the Participant would have been lower than the amount
actually paid to the Participant, or (b) in the event of a restatement of the
Company’s financial statements filed with the Securities and Exchange
Commission. This discretionary authority of the Committee under this Section 4
is not conditioned on the Participant having engaged in misconduct that caused
or contributed to the need for any such restatement. This Section 3 is not the
Company’s exclusive remedy with respect to such matters.

 

  4. Relation to Other Benefits. [Except as otherwise provided in our employment
agreement between the Company and the Participant,] any economic or other
benefit to the Participant under this Agreement will not be taken into account
in determining any benefits to which the Participant may be entitled under any
profit sharing, retirement or



--------------------------------------------------------------------------------

  other benefit or compensation plan maintained by the Company or a Subsidiary
and will not affect the amount of any life insurance coverage available to any
beneficiary under any life insurance plan covering employees of the Company or a
Subsidiary.

 

  5. Severability. In the event that one or more of provisions of this Agreement
is invalidated for any reason by a court of competent jurisdiction, any
provision so invalidated will be deemed to be separable from the other
provisions of this Agreement, and the remaining provisions of this Agreement
will continue to be valid and fully enforceable.

 

  6. Integration. This Cash Incentive Award is granted pursuant to the Plan.
Notwithstanding anything in this Agreement to the contrary, this Agreement is
subject to all of the terms and conditions of the Plan, which is incorporated
herein by reference. As such, this Agreement and the Plan embody the entire
agreement and understanding of the Company and the Participant and supersede any
prior understandings or agreements, whether written or oral, with respect to
this Cash Incentive Award.

 

  7. Amendments. Any amendment to the Plan is deemed to be an amendment to this
Agreement to the extent that the amendment is applicable hereto; provided,
however, that no amendment may impair the rights of the Participant with respect
to the Cash Incentive Award unless agreed to by the Participant and the Company,
which agreement must be in writing and signed by the Grantee and the Company.

 

  8. Notices. All notices, requests, consents and other communications required
or provided under this Agreement to be delivered by the Participant to the
Company will be in writing and will be deemed sufficient if delivered by hand,
nationally recognized overnight courier, or certified or registered mail, return
receipt requested, postage prepaid, and will be effective upon delivery to the
Company at the address set forth below:

AMERISAFE, Inc.

2301 Hwy 190 West

DeRidder, LA 70634

Attention: General Counsel

All notices, requests, consents and other communications required or provided
under this Agreement to be delivered by the Company to the Participant may be
delivered by e-mail or in writing and will be deemed sufficient if delivered by
e-mail, hand, facsimile, nationally recognized overnight courier, or certified
or registered mail return receipt requested, postage prepaid, and will be
effective upon delivery to the Participant.

.

 

2



--------------------------------------------------------------------------------

  9. Right To Terminate Employment. No provision of this Agreement will limit in
any way whatsoever any right that the Company or a Subsidiary may otherwise have
to terminate the employment of the Grantee at any time.

 

  10. Interpretation. The interpretation and construction of this Agreement by
the Committee shall be final and conclusive. No member of the Committee shall be
liable for any such action or determination made in good faith.

 

  11. Governing Law. This Agreement is made under, and shall be construed in
accordance with, the internal substantive laws of the State of Louisiana.

 

  12. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed
and delivered by a duly authorized officer, and the Participant has duly
executed and delivered this Agreement, as of the date first written above.

 

AMERISAFE, INC. By:  

 

Name:   C. Allen Bradley, Jr. Title:   Chief Executive Officer GRANTEE

 

 

4



--------------------------------------------------------------------------------

EXHIBIT A

ANNUAL INCENTIVE PLAN

2012 CASH INCENTIVE AWARD

 

Company Metrics:

   Target     Actual     Bonus %   Return on Equity      X.X %      X.X %     
XXX.X %  Combined Ratio      X.X %      X.X %      XXX.X % 
Gross Premium Written    $ XXXM      $  XXXM        XXX.X %  [Grantee Name]     
  Base Salary    $ XXX, XXX        Target %      XXX %      Target $     
XXX,XXX       

Objective

   % of Base     Result %     Bonus   Return on Equity (ROE)      XX.X %     
XXX %      XX,XXX    Combined Ratio      XX.X %      XX %      XX,XXX    Gross
Premium Written      XX.X %      XXX %      XX,XXX    [Individual Goal]     
XX.X %      X.X %    [Individual Goal]      XX.X %      X.X %    [Individual
Goal]      XX.X %      X.X %    Total      XXX.X %     

 

5